Milligan, J.,
delivered the- opinion of the Court.
*139The decree of the Chancellor in this cause must be reversed, so far as it declares that the complainant is entitled to an undivided one-half interest in the slaves, Sarah and Wilburn; and an account for the hire of said slaves, since they went into the possession of the defendant, Sarah Clapp; because it fully appears, that by an arrangement of the parties, the slaves willed to Mrs. Rutherford, for life, with remainder over to the children, were divided in the life-time of Mrs. Rutherford, and the two allotted to Mrs. Graves, Tob and Sallie, both died in her possession, and under her control. She is not, therefore, entitled to participate in a division of the slaves, assigned to the defendant, Mrs. Clapp.
The taxation of the costs by the Chancellor in the Court below, will not be disturbed; and the complainants will pay the costs of this Court.